Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detection unit that is configured to detect in real time whether the light-receiving module is activated in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 18-19 are rejected for being dependent on rejected base claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification fails to provide sufficient structure for the claimed “detection unit” for one having ordinary skill in the art to make use of the invention.
Claims 18-19 are rejected for being dependent on rejected base claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUKUMA et al (US Pub 2017/0090518).

With respect to claim 1, FUKUMA discloses a display device, (fig. 1; electronic apparatus 1) comprising: a body; (fig. 1; housing 50) a display screen disposed on the body (fig. 1; discloses display surface 50S is disposed on the housing 50) and comprising a first display area and a light transmitting area; (see fig. 2; discloses the display surface 50S comprises a display area corresponding to display 10 and light transmitting area corresponding to optical plate 22) and a second display area located between the display screen and a bottom surface of the body and aligned with the light transmitting area, (see fig. 2; discloses a second display panel 21 is located between the display 10 and the bottom surface 51 of the housing 50 and aligned with the optical plate 22) projections of the second display area and the light transmitting area on the display screen overlapping with each other, (see par 0040; discloses an optical plate 22 disposed between the display panel 21 and the backside of the principal surface 50A; fig. 2; discloses the display panel 21 and optical plate 22 overlapping each other) and the light transmitting area displaying an image information on the second display area (par 0042; discloses the display panel 21 emits the divergent light from the image display surface thereof. The light outgoing from the display panel 21 is emitted externally through the optical plate 22 and the protective substrate 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUMA et al (US Pub 2017/0090518) in view of Law (US Pub 2016/0241760).

With respect to claim 13, Fukuma discloses wherein the display screen and the second display area comprise electroluminescence display screens (par 0037; discloses a plate-like panel that displays images based on video signals incoming externally, and may be, for example, a liquid crystal panel or an EL (Electroluminescence) panel; see par 0042 as well);
Fukuma doesn’t expressly disclose the display panel comprises OLED screens;
Law discloses an electronic display device where the display panel comprises OLED screen (par 0018; discloses the array of display elements 512 may comprise an array of display elements 326 as shown in FIG. 3, for example a thin film transistor (TFT) layer comprising an array of organic light emitting diodes (OLEDs) and corresponding control transistors or the like); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by FUKUMA to use the display panel comprises organic Law in order to display images to the user.

With respect to claim 20, FUKUMA discloses a display device, (fig. 1; electronic apparatus 1) comprising: a body; (fig. 1; housing 50) a display screen disposed on the body (fig. 1; discloses display surface 50S is disposed on the housing 50) and comprising a first display area and a light transmitting area; (see fig. 2; discloses the display surface 50S comprises a display area corresponding to display 10 and light transmitting area corresponding to optical plate 22) and a second display area located between the display screen and a bottom surface of the body and aligned with the light transmitting area, (see fig. 2; discloses a second display panel 21 is located between the display 10 and the bottom surface 51 of the housing 50 and aligned with the optical plate 22) projections of the second display area and the light transmitting area on the display screen overlapping with each other, (see par 0040; discloses an optical plate 22 disposed between the display panel 21 and the backside of the principal surface 50A; fig. 2; discloses the display panel 21 and optical plate 22 overlapping each other) and the light transmitting area displaying an image information on the second display area (par 0042; discloses the display panel 21 emits the divergent light from the image display surface thereof. The light outgoing from the display panel 21 is emitted externally through the optical plate 22 and the protective substrate 52);
FUKUMA doesn’t expressly disclose a light-receiving module located in a path of a reflected light from the light transmitting area;
Law discloses a display comprising one or more camera (see abstract;) wherein a light-receiving module (camera) located in a path of a reflected light from the light transmitting area (see par 0015; discloses  light rays 330 that emanate from or off of a target or object 328 may enter camera sensor assembly 300 through cover glass 320, pass through second fiber optic 314 and impinge on reflective coating 318);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by FUKUMA to integrate the camera within the display panels disclosed by Law in order to reduce the area taken by the imaging unit located outside the display.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUMA et al (US Pub 2017/0090518) in view of YANG et al (US Pub 2017/0219838).

With respect to claim 14, FUKUMA discloses wherein the light transmitting area comprises a through hole, (see fig. 1; discloses opening is formed between the display 10 and input section 30) a light collecting element being configured within the through hole (see fig. 1; disclose optical plate 22 located in the opening);
Fukuma doesn’t expressly disclose the optical plate comprises lens;
	YANG discloses a display device capable of displaying stereo images floating mid-air where the display comprises display plurality of lens (see par 0033; discloses he stereoscopic display comprises a flat-panel display 1 and an optical layer O placed thereon. The optical layer O further includes a lens array layer 2 and a micro-structure layer 3. In FIG. 1A, the lens array layer 2 is disposed on the display plane 11 of the flat-panel display 1, the micro-structure layer 3 is disposed on the lens array layer );
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by FUKUMA to dispose plurality of lens on the optical plate as disclosed by YANG in order to display image that cab be seen from an oblique angle of view that is natural to the user.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 2, FUKUMA alone or in combination with other prior art of record fails to disclose an optical path structure and a light-receiving module disposed between the display screen and the second display area, wherein: the second display area does not emit light under a first state, the optical path structure reflects the light incident from the light transmitting area toward the light-receiving module, light emitted from the second display area passes through the optical path structure to reach the light transmitting area under a second state, and the image information on the second display area is displayed on the light transmitting area and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by FUKUMA to arrive at the claimed invention as the final result would have been unpredictable. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/25/2022